Citation Nr: 1313960	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-46 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include dermatitis and psoriasis, claimed as tinea cruris or tinea.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1962 to August 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for psoriasis (claimed as rash and tinea cruris). 

In December 2010, the Board remanded the claim for further development.  The requested development has been substantially complied with and the claim is ready for appellate review.

The Board has reviewed the Veteran's Virtual VA file and finds that there are no additional records relevant to the present claim contained therein.


FINDING OF FACT

The preponderance of the evidence is against a finding that a skin disorder, to include psoriasis and dermatitis, is related to service. 


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2009, prior to the February 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A.  
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  

Furthermore, the Veteran was provided VA examinations in February 2010 and January 2011.  In the December 2010 remand, the Board found that the February 2010 Medical opinion was inadequate for appellate review and ordered that a new VA examination and opinion be obtained.  In January 2011, the Veteran was afforded another VA examination.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  Additionally, the Veteran declined to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.

Legal Criteria and Analysis

The Veteran essentially contends that he has a skin disorder, namely dermatitis and psoriasis, as a result of his military service, and that he has had this problem ever since he was in service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012). 

The record shows that the Veteran currently has a skin disorder, psoriasis and dermatitis.  However, for the reasons set forth below, the Board finds that the weight of the evidence is against a finding that his current skin disability is etiologically related to service.  In particular, Hickson element (3) is not met.  With respect to this crucial element, nexus, the question presented, i.e., the relationship, if any, between the Veteran's current skin disorder and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Pursuant to the Board's December 2010 remand, the Veteran was afforded a new VA examination in January 2011 after the Board found that the January 2010 VA examination was inadequate for appellate review.  The January 2010 examiner had stated that he could not render an etiology opinion without resorting to speculation, but provided no reason for the same.  

The January 2011 VA examiner, upon review of the claims folder, and interview and evaluation of the Veteran, noted a diagnosis of psoriasis, dermatitis and pityriasis.  He explained that due to the chronicity of dermatitis and the lack of medical evidence showing causation of the tinea curcuniata in service related to tinea cruris and an opinion could not be rendered without resorting to speculation.  He noted that the Veteran had an episode of fungus infection in the groin area diagnosed as tinea circuniata in 1964 which was over 40 years ago, but had only been diagnosed with psoriasis for the past 3 years.  The examiner observed that the record shows no evidence of active disease between 1964 until three years ago.  The examiner further noted that tinea fungus infection of the skin usually resolves, and it would not cause psoriasis or pityriasis which the Veteran currently has.   There is no history of psoriasis in the claim file prior to 3 years before the examination and no history of chronic tinea or skin condition in the claim file in service.  

Upon review of the opinion as noted above, the Board finds that the evidence does not establish a relationship between the currently diagnosed skin condition and service.  Indeed, the examiner stated that the lack of evidence, the passage of time between service, the first post-service reports of a skin condition, and the nature of tinea and psoriasis, a relationship between the currently diagnosed skin condition and service could not be established without resorting to mere speculation.  In essence, the examiner is stating that a relationship between the current skin disability and service cannot be established and he provided the reasons why such a relation could not be established.  

The opinion is based on a thorough physical evaluation and review of the Veteran's medical records, and cites to relevant medical evidence of record and medical principles.  The opinion is also consistent with the other evidence of record that fails to show treatment or diagnosis of a chronic skin disorder during service and post service until over 40 years after separation.  Furthermore, the opinion is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Finally, the opinion was obtained from a licensed medical professional rather than a lay person. 

Significantly, the Board notes that this is the only medical opinion of record.  The Veteran has not submitted any other medical opinion in support of his claim.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits). 

With regards to chronicity, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gover, 10 Vet. App. 488 (1997)).  In this context, given that dermatitis and psoriasis are not specifically listed as chronic diseases in 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim.

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansenv. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  As for the Veteran's claim, a medical nexus of a relationship between the condition and service is required.  Walker v. Shinseki, supra.

The Board acknowledges that the Veteran has argued that his kin disability has existed since service.  Indeed, in an October 2009 statement, the Veteran stated that the "problem never went away" since service.  Moreover, in a November 2011 letter he stated that the condition was 90 percent suppressed but never totally eliminated.  While the Veteran may be arguing continuity of symptomatology, as noted above, the provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim. Therefore, the Veteran's allegations of continuity of symptomatology are not sufficient to establish service connection. 

In this case, there is no dispute that Veteran is competent to describe symptoms related to a skin disorder because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

To the extent that the Veteran contends that a medical relationship exists between his current disability and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's skin disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Here, while the Veteran is competent to describe his in-service and current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between service and his current disorder.  Here, the Board finds that the Veteran does not have the requisite expertise to distinguish between skin disorders.  While he is capable of reporting symptoms, only a trained medical professional has the requisite expertise to render a diagnosis as to what skin disability the Veteran currently suffers from.  Therefore, the Board places greater weight on the January 2011 VA examiner's opinion as to the current skin disability.  Notably, this is not the same as the skin disability for which the Veteran was treated in service.  

Furthermore, in October 2007 the Veteran reported that he had a six month history of pink, scaly, papular dermatitis which he believed was due to his gluten diet as he had noticed that when he was careful about eating a low gluten diet, the problem improves.  At the time, he reported he had had scaly elbows for a year.  He was diagnosed with probable guttate psoriasis.  Significantly, when seeking treatment, the Veteran first reported that his condition had surfaced due to a difference in his diet.  

Finally, there is no documented evidence of any skin disorder in the post-service record until 2007, which is 42 years after service discharge.  Even giving the Veteran the benefit of the doubt and accepting his reports in 2007 of scaly elbows for a year, this still puts the first post-service reported evidence of a skin condition in 2006 or 41 years after separation.  Emphasis is placed on the multi-year gap between discharge from active duty service (1965) and initial documented evidence of psoriasis in 2007, over four decades after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"). 

Therefore, Hickson element (3), nexus, has not been satisfied, and the claims fail on this basis.  In the absence of any persuasive evidence that the Veteran's current skin disorder is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 


ORDER

Service connection for a skin disability, to include dermatitis and psoriasis, claimed as tinea cruris or tinea, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


